I am of the opinion that from the evidence, considered in its entirety, the jury might properly conclude that an agreement or understanding had been arrived at between plaintiff and her husband and Mrs. McGrath to the effect that plaintiff's husband should drive part of the time on the trip, and that this question was properly submitted to the jury by special interrogatory. The jury found that such agreement had been made, and hence I believe the case is controlled by the principles set forth in Smalley v. Simkins, 194 Wis. 12,215 N.W. 450, which does not appear to have been overruled by the Wisconsin courts. Under this decision, agency having been established between plaintiff and her husband, she is not entitled to recover for injuries arising out of his negligence.